                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JERMAINE LATWONE HAYNES,

                   Petitioner,
                                                   Case No. 16-cv-14371
       v.                                          Hon. Matthew F. Leitman

SHERMAN CAMPBELL,1 WARDEN,

               Respondent.
__________________________________________________________________/

      OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF
     HABEAS CORPUS (ECF No. 1), (2) DENYING A CERTIFICATE OF
    APPEALABILITY, AND (3) GRANTING PERMISSION TO APPEAL IN
                        FORMA PAUPERIS

       Petitioner Jermaine Latwone Haynes is a state prisoner in the custody of the

Michigan Department of Corrections. Haynes filed a pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2254 on December 14, 2016. (See Pet., ECF No.

1.) In the petition, Haynes challenges his state-court convictions for two counts of

assault with intent to commit murder, Mich. Comp. Law § 750.83; felon in

possession of a firearm, Mich. Comp. Law § 750.224f, and possession of a firearm

during the commission of a felony (“felony-firearm”), Mich. Comp. Law §




1
 The Court amends the caption to reflect the name of Petitioner Haynes’ current
warden. See Rule 2(a) of the Rules Governing § 2254 Cases, 28 U.S.C. foll. § 2254.
750.227b. (See id.) The convictions arose out of Haynes’ shooting of two men –

David Owusu and Malik Atkins.

       Haynes raises four claims in his petition: (1) insufficient evidence, (2)

prosecutorial misconduct, (3) ineffective assistance of trial counsel, and (4) denial

of transcripts on appeal. (See id.)

      The Court has reviewed Haynes’ claims and the record and concludes that he

is not entitled to federal habeas relief. Accordingly, the Court will DENY his

petition. The Court will also DENY Haynes a certificate of appealability but will

GRANT him permission to appeal in forma pauperis.

                                          I

      The Michigan Court of Appeals summarized the evidence against Haynes as

follows:

             The testimony presented at trial included that defendant
             approached David Owusu before the shooting and made a
             statement along the lines of: “I want you and your friend
             to leave off the block or I’m gon’ shoot the both of ya’ll,”
             “Get off the street or I’m gon’ pop you and your friend,”
             or “If you and him don’t get off our block, I’m gon’ pop
             both of ya’ll.” The testimony also indicated that, shortly
             after defendant verbalized the threat, defendant fired
             multiple gunshots at Owusu and Malik Atkins using a
             black semi-automatic handgun while they were riding
             their bikes down the street.

                                        ***

             At trial, defendant testified to the events that occurred on
             the day of the incident and the day before the incident . . .
                                          2
             Further, defendant testified about his state of mind during
             the incident, indicating that he feared for his life when he
             heard the gunshots and that he was paranoid at the time of
             the incident.

                                         ***

             Owusu and Atkins both testified that Atkins was unarmed
             when the incident occurred and that defendant fired
             gunshots at them as they were riding away from the scene
             after defendant threatened Owusu. Even though defendant
             testified that Atkins was armed and approached defendant
             while reaching for a gun in his waistband, defendant never
             testified at trial that he was armed, that he needed to defend
             himself, or that he fired the weapon at Owusu and Atkins.
             Instead, defendant testified that he ran away when Atkins
             pulled the gun out of his waistband and hid in an
             abandoned house.

People v. Haynes, 2015 WL 2412359, at *1, *5, *6 (Mich. Ct. App. May 19, 2015).

      After Haynes was convicted at trial, he raised four issues on direct appeal.

Through his appointed appellate counsel, Haynes claimed that the evidence of intent

necessary to support a conviction of assault with intent to murder was insufficient

and that he was denied a fair trial due to the prosecutor’s improper vouching for

witnesses’ credibility.

      Haynes also raised two issues pro se through what is known as a “Standard 4”

brief.2 First, he asserted that his trial counsel was constitutionally ineffective. He

cited eight specific theories of ineffective assistance, in which trial counsel failed to


2
  Under Michigan law, criminal defendants may file a brief in propria persona for
claims that they seek to raise on appeal where their appointed appellate counsel does
                                           3
      a. investigate text messages which would have revealed Haynes’ state of
         mind,

      b. call two witnesses identified by Haynes,

      c. obtain hospital and police records which would have supported Haynes’
         claim that he feared for his life,

      d. impeach the prosecution witness effectively with the witness’s inconsistent
         testimony,

      e. present a self-defense theory or question defendant about prior
         circumstances which contributed to his behavior during the incident,

      f. request a jury instruction on felonious assault,

      g. introduce mitigating evidence at sentencing, or

      h. pursue psychological testing or expert witnesses regarding Haynes’ state
         of mind and culpability.

      The second issue that Haynes raised in his Standard 4 brief was that his

appellate counsel failed to provide him his trial and sentencing transcripts. Haynes

argued that this failure prevented Haynes, in his Standard 4 brief, from citing facts

in the record as required by the court rules. (See ECF No 8-11, PageID.672.)




not include those grounds in their pleadings. See Standard 4, Michigan Supreme
Court Administrative Order No. 2004-6, 471 Mich c, cii (2004) (establishing
minimum standards for criminal defense appellate services); see also Ware v. Harry,
636 F. Supp. 2d 574, 594 (E.D. Mich. 2008).

                                         4
      The Michigan Court of Appeals affirmed Haynes’ convictions. See Haynes,

2015 WL 2412359, at *7. The Michigan Supreme Court thereafter denied leave to

appeal. See People v. Haynes, 871 N.W.2d 191 (Mich. 2015).3

      In Haynes’ timely-filed petition for writ of habeas corpus, he raises the same

issues that he argued on his direct appeal.

                                          II

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

codified at 28 U.S.C. § 2241 et seq., sets forth the standard of review that federal

courts must use when considering habeas petitions brought by prisoners challenging

their state-court convictions. AEDPA provides in relevant part:

             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State court
             shall not be granted with respect to any claim that was
             adjudicated on the merits in State court proceedings unless
             the adjudication of the claim –

                (1) resulted in a decision that was contrary to, or
                involved an unreasonable application of, clearly
                established Federal law, as determined by the
                Supreme Court of the United States; or

                (2) resulted in a decision that was based on an
                unreasonable determination of the facts in light of
                the evidence presented in the State court
                proceeding.

3
 In the Michigan Supreme Court’s order denying leave to appeal, that court granted
Haynes’ motion to “add matters,” permitting the inclusion of a competency
evaluation report in his application for leave to appeal. (See ECF No. 8-12,
PageID.928.)
                                          5
28 U.S.C. § 2254(d).

      “The question under AEDPA is not whether a federal court believes the state

court’s determination was incorrect but whether that determination was

unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550 U.S.

465, 473 (2007).

                                         III

                                          A

      Haynes first argues that there was insufficient evidence of his intent to kill

Owusu and Atkins. The Michigan Court of Appeals considered this claim on direct

review and rejected it:

             The testimony presented at trial included that defendant
             approached David Owusu before the shooting and made a
             statement along the lines of: “I want you and your friend
             to leave off the block or I’m gon’ shoot the both of ya’ll,”
             “Get off the street or I’m gon’ pop you and your friend,”
             or “If you and him don’t get off our block, I’m gon’ pop
             both of ya’ll.” The testimony also indicated that, shortly
             after defendant verbalized the threat, defendant fired
             multiple gunshots at Owusu and Malik Atkins using a
             black semi-automatic handgun while they were riding
             their bikes down the street. Given that minimal
             circumstantial evidence was sufficient to establish
             defendant’s state of mind, defendant’s statement of intent
             prior to the shooting and defendant’s act of firing multiple
             gunshots at Owusu and Atkins as they rode away from
             defendant, provided sufficient circumstantial evidence
             from which the jury could infer an actual intent to kill.
             Although defendant’s recollection of the incident differed
             from Owusu’s and Atkins’s accounts, and aspects of
                                          6
            Owusu’s testimony conflicted with his previous
            statements, this Court will not interfere with the trier of
            fact’s role of determining the weight of the evidence or the
            credibility of witnesses, and all conflicts in the evidence
            must be resolved in favor of the prosecution. Thus,
            viewing the evidence in the light most favorable to the
            prosecution, there was sufficient evidence presented at
            trial for a reasonable jury to conclude beyond a reasonable
            doubt that defendant fired the gun at Owusu and Atkins
            with an intent to kill.

Haynes, 2015 WL 2412359, at *1 (internal citations and punctuation omitted).

      Haynes has not shown that the Michigan Court of Appeals’ decision was

contrary to, or an unreasonable application of, clearly established federal law.

Haynes argues that witness testimony that he shot at Owusu and Atkins from several

houses away indicated that he only wanted to frighten them, and therefore his intent

to kill was not proven beyond a reasonable doubt. (See Pet., ECF No. 1, Page.ID 46-

47.) But under Jackson v. Virginia, 443 U.S. 307 (1979), the inquiry is not

            whether it [the reviewing court] believes that the evidence
            at the trial established guilt beyond a reasonable doubt . . .
            [but] whether, after viewing the evidence in the light most
            favorable to the prosecution, any rational trier of fact could
            have found the essential elements of the crime beyond a
            reasonable doubt.

Id. at 318–19 (citing Woodby v. INS, 385 U.S. 276, 282 (1966); Johnson v.

Louisiana, 406 U.S. 356, 362 (1972)) (emphasis in original).

      Here, Owusu and Atkins testified that Haynes shot at them multiple times as

they rode their bikes away from him. And evidence was presented at trial that


                                          7
Haynes had previously threatened to shoot Owusu and Atkins.              Under these

circumstances, Haynes has not shown that the Michigan Court of Appeals

unreasonably concluded that a rational trier of fact could find that Haynes possessed

an intent to kill. Haynes is therefore not entitled to federal habeas relief on this

claim.

                                           B

         Haynes next argues that the prosecutor improperly vouched for the credibility

of the two complaining witnesses.4 More specifically, Haynes argues that “[t]he

prosecutor, in a move to sway the jury, improperly bolstered the testimony of the

two complaining witnesses by stating that he was, personally, very proud of Owusu

and Atkins and their truthful testimony (TT, 01/08/2014, 28).” (Pet., ECF No. 1,

PageID.48.5)

         The Michigan Court of Appeals considered this claim on direct review and

rejected it:



4
  Respondent argues that Haynes procedurally defaulted this issue. Where analyzing
the merits of a habeas claim “present[s] a more straightforward route for resolving
[the] petition,” a court need not address the question of procedural default. Bell v.
Jackson, 379 F. App’x 440, 443 (6th Cir. 2010) (citing 28 U.S.C. § 2254(b)(2);
Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). The Court chooses that route
here.
5
  Haynes presented this argument in a brief before the Michigan Supreme Court,
which Haynes attached to his petition. (See Pet., ECF No. 1, PageID.48.) In the
petition, Haynes adopted the arguments that he presented to that court on this issue.
(See id., PageID.9, directing the Court to his Michigan Supreme Court brief).
                                           8
             Allegations of prosecutorial misconduct are considered on
             a case-by-case basis, and the reviewing court must
             consider the prosecutor’s remarks in context.             A
             prosecutor cannot vouch for the credibility of his
             witnesses to the effect that he has some special knowledge
             concerning a witness’ truthfulness. However, prosecutors
             have discretion on how to argue the facts and reasonable
             inferences arising therefrom, and are not limited to
             presenting their arguments in the blandest terms possible.”
             Additionally,     prosecutorial     arguments     regarding
             credibility are not improper when based on the evidence,
             even if couched in terms of belief or disbelief. A
             prosecutor may comment on his own witnesses’ credibility
             during closing argument, especially when there is
             conflicting evidence and the question of the defendant’s
             guilt depends on which witnesses the jury believes.
             In light of defendant’s conflicting account of the incident,
             it is evident that the outcome of this case depended on
             whether the jury believed Owusu’s and Atkins’s testimony
             or defendant’s testimony. Accordingly, the prosecutor was
             permitted to comment on Owusu’s and Atkins’s credibility
             during her closing argument. Additionally, the
             prosecutor’s statement did not imply that she had any
             special knowledge, outside of the evidence presented at
             trial, regarding Owusu’s and Atkins’s truthfulness.
             Likewise, there is no indication that the prosecutor put the
             prestige of the office behind a personal belief of a witness’
             truthfulness. Thus, the prosecutor’s comments were not
             improper and defendant’s claim is without merit.
Haynes, 2015 WL 2412359, at *2 (internal citations and punctuation omitted).

      Haynes has not shown that the Michigan Court of Appeals’ decision was

contrary to, or an unreasonable application of, clearly established federal law. “A

prosecutor’s improper comments will be held to violate the Constitution only if they

‘so infected the trial with unfairness as to make the resulting conviction a denial of


                                          9
due process.’” Parker v. Matthews, 567 U.S. 37, 45 (2012) (quoting Darden v.

Wainwright, 477 U.S. 168, 181 (1986)). The single comment that Haynes identified

comprised a sentence and a half in the prosecutor’s entire closing and rebuttal

arguments. During those arguments, the prosecutor made other proper comments

about how the jury should assess the credibility of the witnesses. On this record, the

limited example of arguable vouching by the prosecutor did not “so infect[] the trial”

as to deny Haynes his right to due process. Haynes is therefore not entitled to federal

habeas relief on this claim.

                                          C

      Haynes next raises eight theories of ineffectiveness of his trial counsel, all of

which were adjudicated on the merits and rejected by the state courts during his

direct appeal. None entitle him to habeas relief.

                                          1

      Claims of ineffective assistance of counsel are subject to the two-prong

standard described in Strickland v. Washington, 466 U.S. 668 (1984). First, a

defendant must show that his counsel’s performance was deficient. See id. at 687.

“This requires showing that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id.

Counsel is “strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.” Id. at 690.


                                          10
Second, a defendant must show that the deficient performance prejudiced the

defense such that the defendant was denied a fair trial. The test for prejudice is

whether “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. at 694. On habeas

review, the question is “not whether counsel’s actions were reasonable,” but

“whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Harrington v. Richter, 562 U.S. 86, 105 (2011) (“The

standards created by Strickland and § 2254(d) are both ‘highly deferential,’ and

when the two apply in tandem, review is ‘doubly’ so.”)

                                          2

      In order to understand Haynes’ ineffective assistance claims in context, it is

helpful to review Haynes’ testimony at trial. He testified as follows:

       The day before the shooting, he got into a fight with a young man named

         Adrian. The fight related to Adrian’s use of Haynes’ lawnmower.

       After the confrontation with Adrian, Adrian’s father came over to speak

         with Haynes. They had a productive conversation, and when they were

         done speaking, Haynes believed that “everything was resolved, everything

         was fine between [him] and Adrian after that point.” (ECF No. 8-8,

         PageID.554.)




                                         11
 The next day, as Haynes was returning to his house, he saw Owusu (whose

   name Haynes did not know at the time), Adrian, and Atkins. Owusu was

   playing basketball nearby, and Adrian and Atkins were sitting on the porch

   of Adrian’s house.

 Owusu asked Haynes for a cigarette lighter, and Haynes thought that that

   request was unusual because Atkins had a lit cigarette (and thus must have

   had a means to light it that he presumably could have shared with Owusu).

 Even though Haynes believed that the request for the lighter was “suspect,”

   he did not think that anything bad was about to happen. (Id., PageID.556.)

   Instead, he “didn’t really pay [any] attention” to Owusu and “just turned

   around” and began heading into his house. (Id., PageID.555.)

 At that point, Atkins started walking towards Haynes, and Haynes saw

   Atkins reach into his (Atkins’) waistband. Haynes believed that Atkins

   was “about to shoot me or something because I [saw] him reaching for a

   gun.” (Id., PageID.557.) Then Atkins did pull a gun “all the way out,” and

   when Atkins did so, Haynes began “running.” (Id.) Haynes “started

   hearing shots” and he “kept running.” (Id.) Haynes ran to an abandoned

   house and, while hiding out at that house, he was “scared” and “paranoid.”

   (Id., PageID.558.)




                                  12
       Haynes then received phone calls from people who told Haynes that

          Adrian, Owusu, and Atkins were trying to set Haynes up to be shot.

         Haynes’ denied that he had shot Atkins and Owusu with the intent to kill

          them. (Id., PageID.561.)

                                           3

      The majority of Haynes’ theories of ineffective assistance assert that his trial

counsel failed to present Haynes’ theory that (1) he acted in self-defense and (2) was

“paranoid” and in fear for his life at the time of the incident.

      More specifically, Haynes says that his trial counsel failed to:

           Present the defense of self-defense at trial;

           Obtain text messages between Haynes and a woman named Melrose

             Williams. Haynes says that these messages would have shown that

             shown that Owusu and his friends “were seeking out [Haynes] with the

             intent to do him harm.” (ECF No. 1, PageID.55);

           Obtain text messages between Haynes and his brother Frederick.

             Haynes says that these messages would have shown that he “felt his life

             was in danger from the police.” (Id., PageID.57.)

           Call two neighbors of Haynes’ as witnesses at trial. Haynes says the

             witnesses could have “justified [] Haynes’ reason for fearing for his

             life” at the time of the incident. (Id., PageID.58.);

                                           13
           Obtain hospital and police records related to incidents of violence at the

             homes of Haynes’ neighbors. Haynes says that this evidence would

             have helped explain why Haynes was in fear for his life at the time of

             the shooting. (See id., PageID.59-60.); and

           Request psychological testing of Haynes. Haynes says that the testing

             could have explained “why [Haynes] was hypersensitive” to the

             circumstances surrounding the incident in question. (Id., PageID.67.)

      The Michigan Court of Appeals considered each of these claims on direct

review and rejected them. That court did so, in part, because it concluded that a self-

defense theory, or a theory that Haynes acted out because he was afraid for his life,

would have been inconsistent with Haynes’ own version of events that he offered in

his trial testimony:

             Even though defendant asserts that he informed defense
             counsel that he acted in self-defense, it is not evident from
             the lower court record that defendant actually notified
             defense counsel of this defense or that defense counsel
             failed to investigate a self-defense theory. More
             significantly, the presentation of a theory of self-defense
             would have been completely inconsistent with the
             testimony of Owusu, Atkins, and defendant. Owusu and
             Atkins both testified that Atkins was unarmed when the
             incident occurred and that defendant fired gunshots at
             them as they were riding away from the scene after
             defendant threatened Owusu. Even though defendant
             testified that Atkins was armed and approached defendant
             while reaching for a gun in his waistband, defendant never
             testified at trial that he was armed, that he needed to
             defend himself, or that he fired the weapon at Owusu and
                                          14
             Atkins. Instead, defendant testified that he ran away when
             Atkins pulled the gun out of his waistband and hid in an
             abandoned house. Although defendant could have raised
             inconsistent defenses at trial, in order to demonstrate that
             defense counsel was ineffective, he must rebut the strong
             presumption that defense counsel's decision to defend
             defendant by repeatedly attacking the credibility of Owusu
             and Atkins and offering defendant's testimony as the
             accurate portrayal of the incident was “sound trial strategy
             under the circumstances. Defendant has failed to
             demonstrate that a decision to forgo a theory of self-
             defense that was wholly inconsistent with defendant's
             testimony—and, in fact, would have effectively impeached
             defendant's testimony—was not sound trial strategy.

Haynes, 2015 WL 2412359, at *6 (internal citations and punctuation omitted; first

emphasis in original; second and third emphasis added). See also id. at *4 (“[T]here

is no indication that the content of the text messages [between Haynes and his

brother] provided a substantial defense to defendant’s charges or were relevant to

the theory of the case presented by the defense at trial”); id. at *5 (“[T]he details of

the alleged shooting at the home of [Haynes’] neighbor did not have any tendency

to make more or less probable a fact of consequence to this action … The documents

… could not provide any additional information regarding whether [Haynes] fired a

weapon … or whether [Haynes] had an actual intent to kill”); id. at *7 (“[T]here is

no indication in the record that [Haynes’] purported mental illnesses prevented from




                                          15
him either appreciating the wrongful nature of his actions or conforming his conduct

to the law under either version of the incident offered at trial”).6

      Haynes has not shown that the Michigan Court of Appeals’ rejection of his

ineffective assistance claims related to his desire to present a defense of self-defense

and to present evidence that he was afraid for his life at the time of the incident was

contrary to, or an unreasonable application of, clearly established federal law. As

that court correctly concluded, Haynes’ own trial testimony was inconsistent with

the defense of self-defense and the evidence of paranoia that Haynes says his

attorney should have presented.

      First, Haynes did not testify at trial that he was in any fear or that he was

paranoid in the moments leading up to the incident. Instead, he testified that he was

not concerned by his initial interaction with Owusu (concerning the cigarette lighter

request), that he turned to walk away after that initial interaction, and that the first

time he felt paranoia was after he had been shot at. Thus, evidence that Haynes

supposedly felt paranoia before the shooting would not have fit well with his own

testimony.




6
  The Michigan Court of Appeals rejected each of the individual ineffective
assistance claims referenced above related to Haynes’ desire to present a defense of
self-defense and his claim that he feared for his life at the time of the shooting. See
Haynes, 2015 WL 2412359, at ** 3-7. For the reasons stated above, Haynes has not
shown that any of these rulings were unreasonable.
                                           16
      Second (and more importantly), Haynes’ testimony was not consistent with a

defense of self-defense or with any evidence attempting to justify a shooting by

Haynes. That is because Haynes denied firing any shots and because (as described

immediately above) he denied being in fear before the shooting. Indeed, Haynes

said that he was the target of shots, not the shooter. Thus, evidence of self-defense

would have undermined his own testimony.

      For all of these reasons, Haynes cannot show that his attorney acted

unreasonably in failing to present a defense of self-defense and/or the other evidence

identified above concerning Haynes’ state of mind at the time of the shooting.

Haynes is therefore not entitled to federal habeas relief related to these claims.

                                           4

      Next, Haynes asserts that his trial counsel failed to impeach Owusu, a

prosecution witness, with inconsistent prior testimony. The Michigan Court of

Appeals considered this claim on direct review and rejected it:

             [D]efendant argues that his counsel failed to effectively
             impeach Owusu. In his brief, defendant identifies four
             statements that defense counsel failed to utilize at trial in
             order to undermine Owusu's credibility. However,
             contrary to defendant's arguments, the lower court record
             indicates that defense counsel impeached Owusu's
             testimony with his prior inconsistent statements and
             emphasized the inconsistencies in Owusu's testimony
             during his closing argument. Therefore, defendant has
             failed to establish the factual predicate of his claim.
             Further, the record shows that defense counsel effectively
             impeached Owusu's testimony, but, despite defense
                                          17
             counsel's efforts, the jury found Owusu's and Atkins's
             testimony to be more credible than defendant's testimony.
             The fact that defense counsel's strategy may not have
             worked does not constitute ineffective assistance of
             counsel.

Haynes, 2015 WL 2412359, at *5 (internal citations and punctuation omitted).

      Haynes has not shown that the Michigan Court of Appeals’ decision was

contrary to, or an unreasonable application of, clearly established federal law.

Haynes’ assertion in the petition that his trial counsel failed to impeach Owusu is

belied by the record. Counsel impeached Owusu with respect to (1) Owusu’s prior

statement to police that he did not see the gun that he later described at trial and (2)

discrepancies in Owusu’s description of the shooter. (See 1/7/2014 Trial Tr. ECF

No. 8-7, Page.ID 454-55, 459.) Counsel also raised Owusu’s inconsistent testimony

during closing arguments. (See 1/8/2014 Trial Tr. at 35, ECF No. 8-8, Page.ID 579.)

Haynes is therefore not entitled to federal habeas relief on this claim.

                                           5

      Haynes next argues that his trial counsel was ineffective for failing to

introduce mitigating circumstances at sentencing. The Michigan Court of Appeals

reviewed this claim on direct appeal and rejected it:

             Defendant also argues that his counsel was ineffective
             because he failed to introduce mitigating circumstances at
             his sentencing which may have resulted in a lesser
             sentence. This claim is without merit. Defendant provided
             a lengthy statement at sentencing, during which he
             explained his perspective on the incident, his belief that
                                          18
               the young men were waiting to rob him, his concerns that
               his charges were intensified because of his “bad history
               with the police in [his] neighborhood,” and his belief that
               the jury should have received a self-defense instruction.
               Thus, he had ample opportunity to raise the “mitigating
               circumstances” that he references in his Standard 4 brief
               without the intercession of his attorney and has failed to
               establish that his attorney's decision fell below an
               objective standard of reasonableness.

Haynes, 2015 WL 2412359, at *6 (internal citations and punctuation omitted).

         Haynes has not shown that the Michigan Court of Appeals’ decision was

contrary to, or an unreasonable application of, clearly established federal law.

Although trial counsel’s remarks at sentencing related to mitigation were brief,

counsel did tell the sentencing court that Haynes was “not beyond rehabilitation”

and “has the love and support of his mother.” (Sent. Tr., ECF No. 21-2, Page.ID

993.) And as the state court observed, Haynes also allocuted at length and thus had

the opportunity to raise any issues he felt lacking in counsel’s presentation. (See id.,

Page.ID 994-996.) Haynes is therefore not entitled to federal habeas relief on this

claim.

                                           6

         Haynes finally argues that his trial counsel was ineffective when counsel

failed to seek a jury instruction for felonious assault as a lesser-included offense to

assault with intent to commit murder. The Michigan Court of Appeals considered

this argument on direct review and rejected it:


                                           19
             Next, defendant argues that his counsel was ineffective for
             failing to request a jury instruction on felonious assault.
             However, MCL 768.32(1) precludes a jury instruction on
             an uncharged lesser cognate offense. People v. Jones, 497
             Mich. 155, 164; 860 NW2d 112 (2014). And felonious
             assault is a cognate lesser offense of assault with intent to
             commit murder. People v. Otterbridge, 477 Mich. 875;
             721 NW2d 595 (2006). Accordingly, this claim is without
             merit.

Haynes, 2015 WL 2412359, at *6.

      Haynes has not shown that the Michigan Court of Appeals’ decision was

contrary to, or an unreasonable application of, clearly established federal law.

Attorneys are not ineffective under Strickland when they fail to raise a frivolous

argument or one that is futile. See, e.g., Holmes v. United States, 281 F. App’x 475,

479 (6th Cir. 2008) (citing Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir. 1999)). Here,

under Michigan law, felonious assault is a cognate lesser offense of assault with

intent to commit murder. See People v. Otterbridge, 721 N.W.2d 595 (Mich. 2006).

And the governing jury instruction on lesser offenses prohibits “consideration of

cognate lesser offenses.” People v. Jones, 497 Mich. 155, 164 (2014). As a result,

any request for the felonious assault instruction would have failed. Haynes’ trial

counsel was therefore not ineffective in not seeking the instruction, and Haynes is

not entitled to federal habeas relief on this claim.




                                           20
                                           D

      The final issue that Haynes raises in the Petition is that he should have been

permitted to file an amended Standard 4 pro se brief with the Michigan Court of

Appeals because he was denied trial and sentencing transcripts by his appointed

appellate attorney. The Michigan Court of Appeals did not address this issue directly

but it did deny Haynes’ related motions to remand and for an evidentiary hearing in

which he sought to establish an alternative testimonial record.

      Haynes is not entitled to federal habeas relief on this claim. Neither the Sixth

Amendment nor the Due Process Clause of the Fourteenth Amendment guarantee a

defendant’s right to self-representation on direct appeal from a criminal conviction.

See Martinez v. Court of Appeal of California, 528 U.S. 152, 161, 163 (2000).

Accordingly, a defendant appealing a conviction is not constitutionally entitled to

submit a pro se appellate brief in addition to a brief filed by appellate counsel. See

McMeans v. Brigano, 228 F.3d 674, 684 (6th Cir. 2000).

      The State of Michigan may choose to permit defendants to submit pro se

briefs, see Martinez, 528 U.S. at 163, as Standard 4 provides, but no part of the

federal constitution protects a defendant’s right to do so. Because Haynes had no

constitutional right to file his Standard 4 brief, the constitution mandates neither the

provision of transcripts for the purpose of drafting that brief, nor the opportunity to

file an amended brief.


                                          21
                                            E

      In order to appeal the Court’s decision, Haynes must obtain a certificate of

appealability, which requires a substantial showing of the denial of a constitutional

right. See 28 U.S.C. § 2253(c)(2). To demonstrate this denial, an applicant must

show that reasonable jurists could debate whether the petition should have been

resolved in a different manner, or that the issues presented are adequate to deserve

encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). A federal district court may grant or deny a certificate of appealability when

the court issues a ruling on the habeas petition. See Castro v. United States, 310 F.3d

900, 901 (6th Cir. 2002).

       Here, jurists of reason would not debate the Court’s conclusion that Haynes

has failed to demonstrate entitlement to federal habeas relief with respect to any of

his claims because they are all devoid of merit. Therefore, the Court DENIES

Haynes a certificate of appealability.

      Although this Court declines to issue Haynes a certificate of appealability, the

standard for granting an application for leave to proceed in forma pauperis on appeal

is not as strict as the standard for certificates of appealability. See Foster v. Ludwick,

208 F.Supp.2d 750, 764 (E.D. Mich. 2002). While a certificate of appealability

requires a substantial showing of the denial of a constitutional right, a court may

grant in forma pauperis status on appeal if it finds that an appeal is being taken in


                                           22
good faith. See id. at 764-65; 28 U.S.C. § 1915(a)(3); Fed. R. App. 24 (a). Although

jurists of reason would not debate this Court’s resolution of Haynes’ claims, an

appeal could be taken in good faith. Therefore, Haynes may proceed in forma

pauperis on appeal.

                                         V

       Accordingly, for the reasons stated above, the Court (1) DENIES WITH

PREJUDICE the petition for a writ of habeas corpus (ECF No. 1), (2) DENIES

Haynes a certificate of appealability, and (3) GRANTS Haynes permission to appeal

in forma pauperis.

       IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: February 3, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 3, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        23
